Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered February 18, 1998, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 10 years, unanimously affirmed.
Defendant’s challenges to the sufficiency of the evidence are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the evidence established that the victim suffered a “physical injury” *370within the meaning of Penal Law § 10.00 (9) and that defendant had larcenous intent at the time of the attack.
We perceive no abuse of sentencing discretion. Concur — Tom, J. P., Mazzarelli, Lerner, Rubin and Friedman, JJ.